
	
		I
		111th CONGRESS
		2d Session
		H. R. 4517
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2010
			Mr. Hall of New York
			 (for himself, Mr. Cohen, and
			 Ms. McCollum) introduced the following
			 bill; which was referred to the Committee
			 on House Administration
		
		A BILL
		To amend the Federal Election Campaign Act of 1971 to
		  apply the ban on contributions and expenditures by foreign nationals to
		  domestic corporations which are owned or controlled by foreign principals, to
		  increase the civil penalties applicable to foreign nationals who violate the
		  ban, and for other purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 Freedom From Foreign-Based Manipulation in American
			 Elections Act of 2010.
		2.Application of
			 Ban on Contributions and Expenditures by Foreign Nationals to
			 Foreign-Controlled Domestic Corporations
			(a)Application of
			 BanSection 319(b) of the
			 Federal Election Campaign Act of 1971 (2 U.S.C. 441e(b)) is amended—
				(1)by striking
			 or at the end of paragraph (1);
				(2)by striking the
			 period at the end of paragraph (2) and inserting ; or;
			 and
				(3)by adding at the
			 end the following new paragraph:
					
						(3)a corporation
				(other than a foreign principal, as so defined) with respect to which—
							(A)the number of
				shares which are owned directly or indirectly by foreign principals is equal to
				or greater than 5 percent of the total number of outstanding shares of the
				corporation;
							(B)one or more foreign principals serves on
				the board of directors; or
							(C)one or more
				foreign principals is employed in a senior executive
				position.
							.
				(b)Increase in
			 Civil Money Penalties for Violations
				(1)In
			 generalSection 319 of such Act (2 U.S.C. 441e) is amended by
			 adding at the end the following new subsection:
					
						(c)Civil Money
				Penalty for Violations
							(1)In
				generalA foreign national
				who violates subsection (a) shall pay a civil money penalty of
				$1,000,000.
							(2)Additional
				penalty for making disbursements for electioneering
				communicationsIn addition to the penalty under paragraph (1), a
				foreign national who makes a disbursement for an electioneering communication
				shall pay a civil money penalty equal to the product of—
								(A)$50,000;
				and
								(B)the number of days
				on which the communication was aired.
								(3)Ineligibility
				for government contractA foreign national who violates
				subsection (a) shall be ineligible to enter into any contract with the United
				States for the provision of any goods, supplies, or services.
							(4)No effect on
				criminal penaltiesNothing in this subsection shall be construed
				to affect the application of any criminal penalty to a foreign national who
				violates subsection
				(a).
							.
				(2)Conforming
			 amendmentsSection 309(a) of such Act (2 U.S.C. 437g(a)) is
			 amended—
					(A)in paragraph
			 (5)(B), by striking If the Commission and inserting
			 Subject to section 319(c) in the case of a violation of such section, if
			 the Commission; and
					(B)in paragraph
			 (6)(C), by striking In any civil action and inserting
			 Subject to section 319(c) in the case of a violation of such section, in
			 any civil action.
					3.Effective
			 DateThe amendments made by
			 this Act shall apply with respect to contributions, donations, expenditures,
			 independent expenditures, and disbursements for electioneering communications
			 under the Federal Election Campaign Act of 1971 which are made on or after the
			 date of the enactment of this Act.
		
